Numerex Corp. Contact: Rick Flynt 770 615-1387 Investor Relations Contact: Seth Potter 646 277-1230 EXHIBIT 99.1 Press Release For Immediate Release Numerex Reports First Quarter 2014 Financial Results · Total Revenues of $20.8 million in Q1, up 26% year-over-year · Gross Margins improve to 47.4%, up 13% year-over-year · Subscription and support revenues up 17% year-over-year to $13.9 million · Adjusted EBITDA increases 50% year-over-year to $2.8 million · Recorded $1.1 million in GAAP Earnings, or $0.06 per share ATLANTA, GA May 7, 2014—Numerex Corp (NASDAQ:NMRX), a leading provider of interactive and on-demand machine-to-machine (M2M) solutions enabling the Internet of Things (IoT), today announced financial results for its first quarter ended March 31, 2014. “The Company posted a solid first quarter financial performance and significantly advanced its strategy throughthe acquisition of Omnilink, while continuing to expand its pipeline of managed service opportunities,” stated Stratton Nicolaides, CEO and chairman of Numerex. “We continue to benefit from an increase in demand for our integrated solutions, M2M services, and product lines, as well as our focus on expanding our presence in the supply chain, asset monitoring, and security markets. This vertically-focused strategy, supported by our fully integrated network and application platforms, has been significantly bolstered through the merger. The resultant expansion of our product lines into offender electronic monitoring, people tracking, and new asset tracking markets is highly complementary to our overall product strategy.” Additional Q1Financial Highlights and Year-over-Year Comparisons to Q1 of 2013 · Gross Margin generated by subscriptions and support revenues was 61.4% compared to 56.2%; · Gross Profit increased to $9.8 million, up 42.5% from $6.9 million; · GAAP income from continuing operations was $1.1 million, compared to $28 thousand; · GAAP income from continuing operations was $0.06 per diluted share compared to $0.00; · Adjusted EBITDA margin (non-GAAP) was 13.4%, up 19%; · Embedded devices and hardware revenues were $6.9 million, up 52.0% Mr. Nicolaides continued, “We anticipate continued robust revenue growth across the board, particularly in the Company’s subscription and support revenues for the full year 2014, which we expect will range between $68 and $70 million for the full year, including the contribution from Omnilink. This reflects growth of 30% to 34% over the $52 million the Company recorded in the full year 2013. Also, as a result of a strong first quarter performance, we continue to expect operating leverage (excluding acquisition related costs) to improve during 2014. Our subscription base increased to 2.26 million subscriptions, adding 54,000 during the first quarter with average revenue per unit (ARPU) increasing slightly over the fourth quarter of last year. We will record approximately 30,000 Omnilink subscriptions in our next quarter’s cumulative tally. Equally as important, the APRU of this acquired base is over $25 per unit per month and is consistent with our strategy of focusing on high-value M2M solutions. We have increased our adjusted EBITDA growth guidance to an expected range of 36% to 40% over full year 2013, anticipating a contribution from our newly acquired operations.” Financial Metrics ThreeMonths Ended March 31 Non-GAAP Measures* Adjusted EBITDA ($ in millions) $ $ Adjusted EBITDA as a percent of total revenue % % Adjusted EBITDA per diluted share $ $ Net new subscriptions (units) Total subscriptions (units) * Refer to the section of this press release entitled "Non-GAAP (Adjusted) Financial Measures" for a discussion of these non-GAAP items and a reconciliation to the most comparable GAAP measure. GAAP Measures Subscription and support revenues ($ in millions) $ $ Gross margin subscription and support revenues % % Income from continuing operations, net of income taxes($ in millions) $ $ - Diluted EPS from continuing operations $ $ Additional Q1 Financial Information and Year-over-year comparisons to Q1 of 2013 Total GAAP operating expenses were $9.2 million compared to $6.9 million: · Sales and marketing expenses were $3.0 million compared to $1.9 million. The increase was primarily due to the addition of sales and marketing personnel to drive and to support growth. · General and administrative expenses were $3.6 million as compared to $2.9 million. The increase includes higher non-cash compensation expense and merger costs related to Omnilink. · Engineering and development costs increased to $1.3 million from $1.0 million to support new product and project initiatives. · Operating expenses include depreciation and amortization charges of $1.3 million and $1.0 million. Quarterly Conference Call Numerex will discuss its quarterly results via teleconference today at 4:30 p.m. Eastern Time. Please dial (877) 303-9240 or, if outside the U.S. and Canada, (760) 666-3571 to access the conference call at least five minutes prior to 4:30 p.m. Eastern Time start time. A live webcast and replay of the call will also be available at www.numerex.com under the Investor Relations section. An audio replay will be available via the Numerex web site beginning two hours after the call and will remain on the website for at least 30 days. You can also listen to a replay of the call for the next 30 days by dialing (855) 859-2056 or (404) 537-3406 if outside the U.S. and Canada and entering conference ID 32118793. About Numerex Numerex Corp. (NASDAQ: NMRX) is a leading provider of interactive and on-demand machine-to-machine (M2M) enterprise solutions enabling the Internet of Things (IoT). The Company provides its technology and services through its integrated M2M horizontal platforms which are generallysold on a subscription basis. The Company offers Numerex DNA® that may include hardware and smart Devices, cellular and satellite Network services, and software Applications that are delivered through Numerex FAST® (Foundation Application Software Technology). The Company also provides business services to enable the development of efficient, reliable, and secure solutions while accelerating deployment. Numerex is ISO 27001 information security-certified, highlighting the Company's focus on M2M data security, service reliability and around-the-clock support of its customers' M2M solutions. For additional information, please visit www.numerex.com. This press release contains, and other statements may contain, forward-looking statements with respect to Numerex future financial or business performance, conditions or strategies and other financial and business matters, including expectations regarding growth trends and activities. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "assume," "strategy," "plan," "outlook," "outcome," "continue," "remain," "trend," and variations of such words and similar expressions, or future or conditional verbs such as "will," "would," "should," "could," "may," or similar expressions. Numerex cautions that these forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. These forward-looking statements speak only as of the date of this press release, and Numerex assumes no duty to update forward-looking statements. Actual results could differ materially from those anticipated in these forward-looking statements and future results could differ materially from historical performance. The following factors, among others, could cause actual results to differ materially from forward-looking statements or historical performance: the risks and uncertainties related to our ability to successfully integrate the operations, products and employees of Omnilink; the effect of the merger on relationships with customers, vendors and lenders; our inability to capture greater recurring service revenues; the risks that a substantial portion of our revenues are derived from contracts that may be terminated at any time; the risks that our strategic suppliers materially change or disrupt flow of products and/or services; variations in quarterly operating results; delays in the development, introduction, integration and marketing of new machine-to-machine (M2M) products and services; customer acceptance of services; economic conditions resulting in decreased demand for our products and services; the risk that our strategic alliances and partnerships and/or wireless network operators will not yield substantial revenues; changes in financial and capital markets, and the inability to raise growth capital; the inability to attain revenue and earnings growth in our data business; changes in interest rates; inflation; the introduction, withdrawal, success and timing of business initiatives and strategies; competitive conditions; the inability to realize revenue enhancements; and extent and timing of technological changes. Numerex’s SEC reports identify additional factors that can affect forward-looking statements. © 2014 Numerex Corp. All rights reserved. Numerex, the Numerex logo and all other marks contained herein are trademarks of Numerex Corp. and/or Numerex-affiliated companies. All other marks contained herein are the property of their respective owners. -continued- NUMEREX CORP. AND SUBSIDIARIES UNAUDITED CONSDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Three Months Ended Change March 31, Q1'14 v Q1'13 $ % Net sales: Subscription and support revenues $ $ $ % Embedded devices and hardware % Total net sales % Cost of sales, exclusive of a portion of depreciation and amortization shown below: Subscription and support revenues % Embedded devices and hardware % Gross profit % Gross margin % % Operating expenses: Sales and marketing % General and administrative % Engineering and development % Depreciation and amortization % Operating income 45 nm* Interest expense 54 92 ) -41.3
